

116 HR 8978 IH: Community Driven Recovery for Puerto Rico Act
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8978IN THE HOUSE OF REPRESENTATIVESDecember 16, 2020Mr. García of Illinois (for himself, Mr. Espaillat, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Office for the Equitable, Transparent, and Accountable Puerto Rico Reconstruction, and for other purposes.1.Short titleThis Act may be cited as the Community Driven Recovery for Puerto Rico Act.2.FindingsCongress finds the following:(1)Recovery from the devastation caused by natural disasters should be agile, effective, and promote resiliency for future disasters. Other priorities include promoting accountability and transparency in the use of Federal funds that will be spent in these efforts and implementing mechanisms to ensure those ends.(2)The current systems of the agencies in charge of recovery in Puerto Rico are over-centralized and do not serve the purpose of agile and effective planning and implementation or of effective monitoring and accounting.(3)The centralized system of Federal recovery spending for Puerto Rico excludes most communities from program design and program implementation prioritization, does not take advantage of the local historical and institutional knowledge on the use of Federal recovery funds, and is not as flexible and responsive as the local implementation network.(4)An Office for Equitable, Transparent, and Accountable Puerto Rico Reconstruction should be established so that diverse civil society leaders in Puerto Rico are in positions to help ensure equitable, effective, transparent, and accountable recovery and development of Puerto Rico.(5)The work of the Office for Equitable, Transparent, and Accountable Puerto Rico Reconstruction should be guided by the following principles:(A)Equitable and resilient recovery and development that is responsive to under-served populations and vulnerable groups as well as applies innovative and sustainable investments.(B)An empowered civil society in Puerto Rico that does not substitute State or local government, but that is protected from abuse and that can participate in the decision making processes through effective participation mechanisms, as through their local organizations and government representatives.(C)Effective and agile spending of Federal funds for the recovery and long-term resiliency of families, communities, municipalities, and local Puerto Rican businesses and organizations.(D)Accountability of those executing and implementing plans and programs, and transparency before the Federal government and the people from Puerto Rico.(E)Recovery efforts that feed on local knowledge and visions on how to rebuild the island. (F)A regional approach to mitigation and adaptation through the coordination of Federal, State, local, and community efforts.3.Office for equitable, transparent, and Accountable Puerto Rico Reconstruction(a)Establishment of the office for equitable, transparent, and accountable Puerto Rico reconstructionThere is established the Office for Equitable, Transparent, and Accountable Puerto Rico Reconstruction which shall be headed by the Puerto Rico Civil Society Task Force with the lead of its Chairperson.(b)Civil society task force(1)EstablishmentThere is hereby established the Puerto Rico Civil Society Task Force as an independent Federal entity established to ensure accountability of and local oversight over reconstruction efforts in Puerto Rico.(2)CompositionThe Task Force shall be composed of 13 members, who shall be selected not more than 60 days after the date of the enactment of this Act as follows:(A)Two members to represent the municipalities of Puerto Rico, selected by the 78 Mayors of Puerto Rico in an election held during a general assembly of Mayors. Each Mayor shall nominate a resident of their municipality to participate as a candidate for representative to the civil society task force. Candidates should be of legal age and should not be employed by the government. (B)Four members to represent the organized low-moderate income communities, selected in an election held during a general assembly of eligible community leaders. Eligible community leaders shall have been the elected representatives of their official community Board as shown by certification from that Board. (C)Two members to represent community based non-profit organizations, selected in an election held during a general assembly of eligible non-profit organizations. Eligible non-profit organizations must be registered as such in the Puerto Rico State Department, be exempt from local or federal taxes, and provide socioeconomic services directly to communities, including social services, education, health, economic development, housing, environment, culture and arts. Educational institutions, such as private schools, universities or other post-secondary education organizations, or hospitals that are not small community health providers are not eligible to participate in the general assembly of non-profit organizations.(D)One member to represent the foundation and philanthropic sector, selected in an election held during a general assembly of eligible non-profit philanthropic foundations. Eligible philanthropic foundations must be registered as such in the Puerto Rico State Department, and concentrate their efforts in offering grants, donations and financial support to other service providers.(E)One member to represent the business sector, selected in an election held during a general assembly convened by the principal business organizations of Puerto Rico, including the Puerto Rico Chamber of Commerce, Cooperative Executives Association (Asociación de Ejecutivos de Cooperativas), Centro Unido de Detallistas, Entrepreneurs for Puerto Rico (Empresarios por Puerto Rico), the Public Accountant Bar (Colegio de Contadores Públicos Autorizados) and the Economist Association of Puerto Rico (Asociación de Economistas de Puerto Rico). (F)One member to represent labor unions, selected through an election held during a general assembly of eligible unions in Puerto Rico. An eligible union must be recognized as such by the Department of Labor. (G)Two members to represent higher academic institutions, colleges and universities in Puerto Rico, one selected by the University of Puerto Rico, and another selected in an election held during a general assembly of eligible private higher education institutions. Eligible private higher education institution must be recognized as such by the Puerto Rico State Department Board of Postsecondary Institutions. (3)Election coordination and consultationA working group composed of the Puerto Rico Commission of Civil Liberties, the Association of Professionals of Social Work and the Puerto Rico Bar Association will establish uniform standards for the elections and general assemblies outlined above. The working group will develop standards outlining the following:(A)Timely and effective notification of participants in each general assembly.(B)Verification of participant eligibility in each general assembly.(C)Procedures for holding elections to determine each group’s representative to the Civil Society Task Force.(D)Uniform standards for quorum and necessary parliamentary mechanisms to guarantee a fair general assembly and election process for all eligible participants.(E)Best practices for encouraging gender parity in the selection process.(4)Term; removalThe term of a member of the Task Force shall be for the duration of the Task Force, unless the member is removed in accordance with a process established by—(A)the Mayors of Puerto Rico, in the case of members described in paragraph (2)(A); and(B)the assembly of the sector that selected the member, in the case of members described in subparagraphs (B) through (G) of paragraph (2).(5)Dissolution; reactivation(A)DissolutionThe Task Force shall continue until 180 days consecutive days have elapsed during which—(i)all recovery projects undertaken with Federal funds have been implemented; and(ii)no active emergency or disaster declaration has been in force or been petitioned by the Governor of Puerto Rico.(B)ReactivationIf, after the Task Force has dissolved, an emergency or disaster declaration is petitioned by the Governor of Puerto Rico, the Task Force shall be reactivated.(c)Civil society Task Force Representatives to the Agencies(1)Appointment of representatives(A)NominationNot later than 90 days after the date of the enactment of this Act, the Task Force shall submit to each agency the name of two individuals with the qualifications listed in paragraph (3), as nominees to represent the Task Force at that agency.(B)AppointmentEach agency shall appoint one of the individuals nominated under subparagraph (A) as the Civil Society Task Force Representative at that agency.(C)ExpansionThe Civil Society Task Force may call for the creation of additional Civil Society Task Force Representatives if this is required for proper oversight of Federal funds for recovery.(2)TermThe term of each Civil Society Task Force Representative shall be—(A)one year; and(B)subsequent one year terms, if the Civil Society Task Force Representative is renominated by unanimous vote of the Task Force.(3)QualificationsTo be nominated under paragraph (1), an individual shall—(A)have substantial knowledge and expertise in post-disaster planning, including establishing credible and transparent governance structures;(B)be fluent in both English and Spanish languages;(C)have demonstrated expertise and experience in Federal and local disaster recovery policy, resilience planning, socio-economic development, environmental justice, rights-based policies to address poverty and inequality, or a combination of those fields;(D)not currently provide goods or services to the government of the Commonwealth of Puerto Rico in the preceding calendar year;(E)not be the spouse, parent, child, or sibling of a person who provides or has provided goods and services to the government of the Commonwealth of Puerto Rico in the preceding calendar year; and(F)not be an officer, employee of, or former officer or employee of the government of the Commonwealth of Puerto Rico in the preceding 3 calendar years.(d)Duties, responsibilities, powers, authority, and reports(1)Duties of the Task ForceTo ensure participation, optimization, accountability, and transparency of the disaster recovery process in Puerto Rico, the duties of the Task Force shall be the following: (A)Promote collaboration between Federal agencies, the central Government of Puerto Rico, local municipal governments, nonprofit organizations, local businesses, and other civil society groups involved in the recovery process and to ensure that people with disabilities and elderly populations are prioritized and able to participate in the planning and implementation process.(B)Through the Civil Society Task Force Representatives, initiate regional, collaborative actions for mitigation, adaptation and disaster risk recovery and oversee agencies and institutions to ensure that they undertake proper stakeholder analysis for effective public participation. (C)With the assistance of the Civil Society Task Force Representatives, review, assess, and oversee the operation of the programs funded with Federal funds to ensure that policies and recovery and development project prioritization and implementation—(i)achieve equitable and resilient outcomes that help the people most in need; and(ii)incorporate participatory structures that respond to underserved populations and vulnerable groups, use local knowledge, and apply innovative and sustainable solutions.(D)Propose ways in which the canalization of Federal funds can be agile.(E)Identify problems of accountability and transparency that should be solved by each agency.(F)Review the data used and produced by the programs and make sure that data is available for public review.(G)With the assistance of the Civil Society Task Force Representatives, provide information to the public about the progress of programs in addressing the needs of resilient recovery.(H)With the assistance of the Civil Society Task Force Representatives—(i)identify duplication; and(ii)propose solutions to onerous requirements and other problems that cause backlogs.(I)Monitor that recovery actions and programs do not violate human rights, especially those of the most vulnerable populations. (J)Facilitate cooperation between community organizations and experts in Puerto Rico to build a base of local knowledge and best practices for disaster preparedness, relief, recovery and reconstruction; enhance local capacity to carry out Federal contracts in those areas; and establish processes within Federal agencies to ensure that Federal contracts benefit local organizations, firms, and individuals.(K)Produce and publish impact dashboards with the reports required under paragraph (4)(A).(L)Contract and consult with local scientists, professionals and nonprofits whenever possible and justify any contract with an organization, firm, or individual based outside of Puerto Rico in writing in the contract file.(2)Duties of the Civil Society Task Force RepresentativeEach Civil Society Task Force Representative shall—(A)work within their agency to develop work plans and execute the duties of the Task Force, as outlined above;(B)serve as special advisors to the Executive Directors of their agency to oversee processes in which priorities are identified, criteria established, final documentation is produced for submission to the Federal agencies for release of funds and to attend to any concern about transparency and accountability in contracting, among other possible duties within their responsibilities before the Task Force;(C)ensure that policies and guidelines are in place to protect against discrimination and displacement, and guarantee the right to housing and other lifelines to low-, moderate-income and vulnerable communities;(D)serve as special advisors to the top official responsible for Puerto Rico funding to oversee processes of creation and implementation of policies that ensure effective public participation and equitable recovery and development; that the requests made by local agencies are expeditiously processed; attend to any concern about transparency and accountability in contracting, among other possible duties within their responsibilities before the Task Force; and(E)meet with the Task Force at least on a monthly basis, and provide reports as outlined in this article, in subsection (e)(3)(A).(3)Duties; authorityTo carry out its duties, the Office shall have the following duties and authority:(A)Adopt internal policies and regulations for the proper operations and execution of the obligations of the Office, including the selection of the Chairman of the Task Force, who will be the leader and spokesperson of the Office.(B)Designate and hire the necessary personnel to carry out the duties of the Office. Such personnel shall be duly qualified, with no conflicts of interest. Outside consultants and businesses may be designated or hired only if all the documentation regarding such hiring, compensation, and evaluation is publicly available on the website of the Task Force. Local firms and professionals shall be given priority and the economic impact hiring such firm and professionals will have on the economy of Puerto Rico will be a positive factor during any hiring decisions. Hiring of businesses with less than 5 full time employees based in Puerto Rico should be explained with the explanation available to the public.(C)Develop, review, and implement an annual budget and an operational plan for the Task Force.(D)Request, when appropriate, technical support from any public institution, including the University of Puerto Rico, or other organizations.(E)Hold meetings not less than once a month and special meetings upon the request of 5 or more members of the Task Force.(F)Access the information necessary to discharge its duties. If Federal or local agencies do not comply with a request for information within 30 days after a request for that information, the Task Force shall have standing to seek and obtain judicial intervention. The following information should be proactively disclosed in a machine-readable format to enable proper monitoring and oversight of recovery funds:(i)Agendas, minutes and resolutions of all official meetings.(ii)Budget allocations, approval and commitments.(iii)Strategic plans, proposed activities/projects, progress reports, approved budget and monthly actual spending reports (incl. travel, reimbursement information, contracts, materials, staff wages, etc.).(iv)Contractual documentation (incl. needs assessment and feasibility study, procurement plan and budget, tender announcements, tender/bidding processes and rational, tender documentation, funding source, prequalification/request for proposals, amendments to tenders, proposals/bids, evaluation criteria, evaluation reports and decisions, awards, contracts with annexes, contract amendments, contractors’ information, progress and performance reports and evaluations, evidence of service or products rendered, audits, and payments).(v)Hiring documentation (recruiting announcements, evaluations and decisions, and agreed upon contract and compensation information).(vi)Impact monitoring and evaluation documentation.(vii)Participatory mechanisms used and outcomes, including notice and minutes of public hearings/consultations.(viii)Urban planning agreements and modifications.(ix)Relevant regulations, policies, protocols, codes or plans.(x)External and internal audits.(xi)Additional public information requests, shall be evaluated and provided within 30 days, excluding confidential information, as determined by law.(G)File reports before local or Federal Governments, as required in this Act and to fulfill its duties.(H)Propose rules and policies relating to promoting the principles listed in section 1(5).(I)Order monitoring and auditing processes.(J)Have primary jurisdiction to intervene, have knowledge of, and conduct, on the initiative of the Task Force, any investigation on any matter or dispute relating to the principles and its duties under this Act.(K)Request specific actions from agency directors relating to the Task Force duties.(L)Advocate for strong administrative oversight and have standing to undertake administrative or judicial review processes as needed.(4)Reports(A)Not later than 180 days after the date of the enactment of this section, and not later than every 180 days thereafter, the Office shall file with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, the Governor of Puerto Rico, and the Legislative Assembly of Puerto Rico, and make publicly available, a report that describes—(i)the progress of the Office in carrying out its duties; and(ii)the methods and results of the Office in accomplishing its duties, measuring effectiveness through quantity and with in-depth consideration of the quality of the processes achieved.(B)The Civil Society Task Force Representatives shall report to the Task Force every month regarding the execution of their duties, including the flow of funds, the implementation of projects, challenges, roadblocks and successes, and progress towards resilient recovery.(C)All reports required under this paragraph shall be produced in both English and Spanish.(D)Before dissolution, the Task Force shall produce a report that illustrates, in detail, how the Task Force fulfilled its duties, outline challenges, roadblocks and successes, explain its conclusions and provide final recommendations. This report shall be publically available and shall be submitted to Congress, all the agencies involved in recovery, the Governor of Puerto Rico, and the Legislative Assembly of Puerto Rico.(e)Funding for operationThe Office shall be funded by the administrative portion of the estimated Community Development Block Grant Disaster Recovery disbursements for Puerto Rico. The funds should be sufficient to carry out the duties of the Office, including funds to pay fair compensation to members and staff of the Task Force, based on the annual budget prepared for the Department of Housing and Urban Development and the Puerto Rico Housing Department, as determined by the Task Force, that shall be included as a project cost within the recovery programs and prioritized over other private contracting costs.4.DefinitionsFor the purposes of this Act:(1)AgencyThe term agency means each of the following:(A)The Federal Emergency Management Agency.(B)The Department of Housing and Urban Development.(C)The Puerto Rico Central Recovery and Reconstruction Office.(D)The Puerto Rico Housing Department. (2)Civil Society Task Force RepresentativeThe term Civil Society Task Force Representative means an individual appointed under section 2(c).(3)OfficeThe term Office means the Office for the Equitable, Transparent, and Accountable Puerto Rico Reconstruction established by this Act.(4)Task ForceThe term Task Force means the Puerto Rico Civil Society Task Force established under this Act.